923 F.2d 848Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley Joseph CALLIS, Plaintiff-Appellant,v.Edward D. CAREY, M.D., Sargeant Spradley, Sargeant Phillips,Defendants-Appellees.
No. 90-6179.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 22, 1991.Rehearing Denied Feb. 27, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-89-745-N)
Stanley Joseph Callis, appellant pro se.
Richard Francis Gorman, III, Office of the Attorney General of Virginia, Edward Meade Macon, McGuire, Woods, Battle & Boothe, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Stanley Joseph Callis appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Callis v. Carey, CA-89-745-N (E.D.Va. Nov. 5, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.